Reasons for Allowance
	
The IDS filed 5/22/19 has been considered and placed of record.  The initialed copy is attached herewith. 

The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a multiple device charging case assembly having, among other claimed allowable features, a case having a terrace interior defining a plurality of storage areas wherein each of the storage areas configured to contain an electronic device dimensioned to fit in the area and a plurality of charging ports wherein each charging port is positioned in each storage area.  
The closest art is found in Majoris, Jr. (US 2013/0113420) whereby the case is slope shape with the plurality of the storage area interior.  The claimed invention claim a case is terrace shape with the plurality of storage areas.  Terrace is defining as a series of flat areas made on a slope.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087